                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN

JAMES THOMAS,

                 Plaintiff,

and

MIDDLESEX INSURANCE COMPANY
and UNITED HEALTHCARE
INSURANCE COMPANY,

                 Involuntary Plaintiffs,
                                                              Case No. 19-CV-1224
v.

BALDWIN & LYONS, INC.
and BRINK’S, INC.,

                 Defendants.


 ANSWER, COUNTERCLAIM, CROSS-CLAIM AND AFFIRMATIVE DEFENSES OF
  INVOLUNTARY PLAINTIFF, UNITED HEALTHCARE INSURANCE COMPANY


       NOW COMES Involuntary Plaintiff, United HealthCare Insurance Company, by its

attorneys, Mallery & Zimmerman, S.C. by Matthew S. Mayer, and, as and for its answer and

affirmative defenses to Plaintiff's Complaint, and its counterclaim and cross-claim, hereby

alleges and shows to the Court as follows:

       1.      In answering Paragraph 1 of the Complaint, admits the allegations contained

therein.

       2.      In answering Paragraph 2 of the Complaint, is without knowledge or information

sufficient to form a belief as to the truth of the allegations pertaining to any payments made to or



                                          -1-
            Case 2:19-cv-01224-JPS Filed 11/18/19 Page 1 of 4 Document 17
on behalf of Plaintiff, as well as any subrogation rights and/or interests; admits the remaining

allegations contained therein.

       3.      In answering Paragraph 3 of the Complaint, admits in part and denies in part.

Denies all allegations doubting or denying this answering party's subrogation rights and/or

interests and puts Plaintiff to his strictest proof thereon; admits the remaining allegations

contained therein.

       4.      In answering Paragraphs 4 through 6 of the Complaint, admits the allegations

contained therein.

       5.      In answering Paragraph 7 of the Complaint, realleges and incorporates as if fully

set forth hereat Paragraphs 1 through 4 of this answer.

       6.      In answering Paragraphs 8 through 11 of the Complaint, admits the allegations

contained therein.

       7.      In answering Paragraph 12 of the Complaint, realleges and incorporates as if fully

set forth hereat Paragraphs 1 through 6 of this answer.

       8.      In answering Paragraphs 13 through 15 of the Complaint, admits the allegations

contained therein.

                            COUNTERCLAIM AND CROSS-CLAIM

       NOW COMES Involuntary Plaintiff, United HealthCare Insurance Company, by its

attorneys, Mallery & Zimmerman, S.C. by Matthew S. Mayer, and, as and for its cross-claim

against Plaintiff, James Thomas, and its counterclaim against Defendants, Baldwin & Lyons, Inc.

and Brinks, Inc., hereby alleges as follows:

       1.      Realleges and incorporates by reference herein the answer of Involuntary

Plaintiff, United HealthCare Insurance Company.




                                          -2-
            Case 2:19-cv-01224-JPS Filed 11/18/19 Page 2 of 4 Document 17
       2.       At all times herein, United HealthCare Insurance Company contracted with the

Centers for Medicare and Medicaid Services to administer Medicare benefits for Medicare

beneficiaries of Medicare; and therefore, United HealthCare Insurance Company is a Medicare

Advantage Organization.

       3.       At all times herein, Plaintiff, James Thomas, was covered by a federally-funded

health plan (i.e., Medicare Advantage Plan) under which, United HealthCare Insurance Company

paid medical expenses on his behalf as a result of the injuries sustained in the accident referenced

in the Complaint.

       4.       Medicare Advantage Plans, including the plan as administered by United

HealthCare Insurance Company, are regulated by federal law.

       5.       As a result of the medical payments made, or to be made, by United HealthCare

Insurance Company, it is entitled to reimbursement from any recovery Plaintiff, James Thomas,

may receive as a result of the claims as set forth in the Complaint pursuant to 42 C.F.R.

§ 422.108(d).

       6.       United HealthCare Insurance Company is entitled to subrogation against any

Defendant found liable, or who has or will make payment directly or indirectly, for the injuries

of Plaintiff, James Thomas, by way of settlement, judgment or otherwise, pursuant to 42 C.F.R.

§ 422.108(d).

                                  AFFIRMATIVE DEFENSES

       As and for its Affirmative Defenses to Plaintiff's Complaint, Involuntary Plaintiff, United

HealthCare Insurance Company, by its attorneys, Mallery & Zimmerman, S.C., by Matthew S.

Mayer, hereby alleges and shows to the Court as follows:




                                          -3-
            Case 2:19-cv-01224-JPS Filed 11/18/19 Page 3 of 4 Document 17
       1.      United HealthCare Insurance Company exercise the same rights to recovery from

a primary plan, entity or individual that the Secretary exercises under the Medicare Secondary

Payer Law pursuant to 42 C.F.R. § 422.108(f).

       2.      In the event Plaintiff, James Thomas, recover payments from a primary plan and

United HealthCare Insurance Company is not reimbursed its lien, said Plaintiff and the primary

plan are subject to liability under the Medicare Secondary Payer Act (“MSP”), 42 U.S.C.

§ 1395y(b)(2)(B)(iii).

       WHEREFORE, Involuntary Plaintiff, United HealthCare Insurance Company, demands

judgment as follows:

       A.      On its subrogation and/or reimbursement interest in the current amount of

$2,416.08, plus any other medical payments made, or to be made, as well as interest;

       B.      For the attorneys’ fees, costs, and disbursements of this Involuntary Plaintiff; and

       C.      For such other and further relief as the Court deems just and equitable.

       DATED this 18th day of November 2019.

                                             MALLERY & ZIMMERMAN, S.C.
                                             Attorneys for Involuntary Plaintiff, United
                                             HealthCare Insurance Company
ADDRESS:
500 Third Street, Suite 800
P.O. Box 479
Wausau, WI 54402-0479                        BY: Electronically Signed by Matthew S. Mayer
715.845.8234 – telephone                         MATTHEW S. MAYER
715.848.1085 – facsimile                         State Bar No. 1001237
mmayer@mzattys.com




                                          -4-
            Case 2:19-cv-01224-JPS Filed 11/18/19 Page 4 of 4 Document 17
